 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbia Typographical Union No. 101, affiliatedwith International Typographical Union, AFL-CIO and The Washington Post Company andGraphic Arts International Union, Local No.285. Case 5-CD-260August 14, 1980DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by The Washington Post Compa-ny, herein called the Employer, alleging that Co-lumbia Typographical Union No. 101, affiliatedwith International Typographical Union, AFL-CIO, herein called CTU, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to itsmembers rather than to employees represented byGraphic Arts International Union, Local No. 285,herein called GAIU.Pursuant to notice, a hearing was held beforeHearing Officer Joseph J. Baniszewski on May 14,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'sruling made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with its principalplace of business in Washington, D.C., is engagedin the publication of a daily newspaper in Washing-ton, D.C. During the past year, in the course andconduct of its business operations, the Employerderived gross revenues in excess of $200,000, andregularly printed advertisments of products whichare nationally advertised and sold, published na-tionally syndicated articles and news stories, andshipped newspapers to points outside the Districtof Columbia. The parties also stipulated, and wei The name of this union appears as amended at the hearing.251 NLRB No. 26find, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that it will effectuate the purposes of theAct to assert jurisdiction herein.21l. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Colum-bia Typographical Union No. 101, affiliated withInternational Typographical Union, AFL-CIO, andGraphic Arts International Union, Local No. 285,are labor organizations within the meaning of Sec-tion 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeIn 1978, as part of a planned conversion fromhot type to coldtype, and in anticipation of theopening of a satellite printing plant in Springfield,Virginia, the Employer initiated plans to purchasean EOCOM facsimile machine. The scanner (alsoknown as the reader or sender) component of theEOCOM machine was eventually installed, in early1980, in the composing room of the Employer'sdowntown Washington, D.C., building; the receiv-er (also known as the writer) component of theEOCOM machine was installed some 95 feet awayin the photoengraving department. The Employerassigned the scanner portion in the composingroom to CTU's jurisdiction; the receiver portionwas assigned to GAIU's jurisdiction. Only the op-eration of the scanner portion of the EOCOM ma-chine is in dispute in this proceeding.Prior to the installation of the EOCOM machine,composing room employees represented by CTUpasted a copy of each full newspaper page on acopy board (pasteup). The composing departmentemployees then physically transported the pasteupto the photoengraving department where employ-ees represented by GAIU photographed the pas-teup and produced negatives from which printingplates were eventaully made.Under the EOCOM system, the pasteup is man-ually inserted into a drawer of the scanner portionof the EOCOM machine. The scanner component,by means of a laser, scans or "reads" the pasteup.The scanner component then sends a laser image ofthe pasteup by cable, microwave, or other elec-tronic means, to the receiver or writer componentof the EOCOM system. The receiver accepts thelaser transmission and produces a negative image ofthe full newspaper page. The EOCOM system ulti-mately converts the negative to a photosensitized' The parties agreed that the facts establishing jurisdiction, as reportedin 7he Washington Post Comnpany, 237 NLRB 1493 (1978), were accurate. COLUMBIA TYPOGRAPHICAL UNION 101173pressplate which becomes the printing plate for thenewspaper. 3The EOCOM system can be installed as a singlemachine, in which both scanning and receiving/production-of-negative functions are contained.The Employer, however, has located the two com-ponents of the EOCOM system in different depart-ments on the same floor of its Washington, D.C.,building, with the scanner in the composing roomunder CTU jurisdiction and the receiver in thephotoengraving department under GAIU jurisdic-tion. The two components are connected by cable.The Employer is presently building a new printingplant in Springfield, Virginia; the EOCOM systemwill eventually have another receiver componentlocated at this Virginia plant, which will receivelaser impulses by microwave from the scannercomponent located in the Washington, D.C., com-posing room. The Virginia plant is not to be oper-ational until September 1980. In addition, only cer-tain parts of the daily newspaper published by theEmployer are, at this time, produced via theEOCOM system. The Employer still uses the tradi-tional process of photographing a pasteup page(work done by GAIU-represented employees) formuch of its daily production. Further, as all the"bugs" have not been eliminated from theEOCOM, traditional photographing is still donewhen the EOCOM malfunctions.The Employer and GAIU negotiated their mostrecent collective-bargaining agreement in 1979, justbefore the EOCOM system was installed. Law-rence Wallace, the Employer's vice president oflabor relations, explained the anticipated split as-signment of the two parts of the EOCOM systemto GAIU negotiators on at least two occasionsprior to the execution of the contract. The GAIUcontract specifically refers to the EOCOM scanneror reader. Tony Gonzales, assistant to the presidentof GAIU and a GAIU negotiator, conceded at thehearing that he understood that the scanner portionof the EOCOM was to be assigned to employeesrepresented by CTU and that specific reason exist-ed for excluding scanners or readers from the con-tract. However, the GAIU negotiators testified thatthey did not fully understand the nature of the splitassignment or the entire EOCOM process prior toits installation. The CTU collective-bargainingagreement was negotiated in 1974, before the Em-ployer anticipated purchasing the EOCOM systemand, therefore, makes no reference to it.Following the installation of the EOCOM systemand briefings by the Employer's technical staff,3 At present, the Employer's EOCOM system only produces a nega-tive. The Employer intends to install electronic platemaking equipment inthe near future.GAIU steward Burton concluded that theEOCOM scanner was more akin to traditionalGAIU work. After meetings between GAIU andEmployer representatives, GAIU grieved the Em-ployer's assignment of the scanner portion of theEOCOM to employees other than those represent-ed by GAIU. The grievance worked its waythrough the Employer-GAIU grievance procedure,and at one point the Employer proposed to bothGAIU and CTU that a tripartite arbitration be con-ducted to resolve the assignment of the EOCOMscanner work. CTU, however, refused to partici-pate in tripartite arbitration, and subsequently theEmployer refused to engage in bilateral arbitrationof the dispute. On April 11, 1980, GAIU initiated aSection 301 suit in the United States District Courtfor the District of Columbia to compel bilateral ar-bitration of the EOCOM scanner assignment underthe terms of GAIU's collective-bargaining agree-ment.4No provision exists in either CTU's orGAIU's collective-bargaining agreement for tripar-tite arbitration of disputes.CTU, by letter of April 14, 1980, from its Presi-dent William Boarman to Employer Vice PresidentLarry Wallace, informed the Employer that if anyaction was taken by the Employer to remove theEOCOM scanner work from CTU's jurisdiction,CTU would take concerted action in response. TheEmployer thereafter filed the charge in this pro-ceeding. No strike activity or work stoppage hasoccurred, and the parties have continued to operatethe EOCOM system consistent with the Employ-er's original split assignment of the work; i.e., scan-ner to CTU-represented employees, receiver toGAIU-represented employees.B. The Work in DisputeThe parties stipulated that the work in disputeinvolves the operation of the scanner (also knownas the reader or sender) portion of he EOCOMsystem.C. The Contentions of the PartiesThe Employer and CTU contend that the assign-ment of the scanner portion of the EOCOM systemto CTU's jurisdiction is the most fair and efficientmethod of distributing the work. Both the Employ-er and CTU contend that the assignment is sup-ported on the basis of applicable contract clauses,bargaining history, relative skills, economy and ef-ficiency, job impact, and Board precedent. TheEmployer and CTU argue that the EOCOM scan-4 he Employer moved to dismiss the Sec. 301 suit on the groundsthat the instant 10(k) proceeding in effect preempted the lawsuit As ofthe date of the l(k) hearing, GAI! had not filed a reply to the Employ-er's motion to dismiss 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDner is a substitute for the physical transmission ofthe pasteup page to the photoengraving depart-ment-a task traditionally performed by employeesrepresented by CTU.GAIU claims that its members are entitled toperform the disputed work, citing its collective-bar-gaining agreement, company and industry practiceand the relative skills involved. GAIU argues thatthe EOCOM system is merely a method of nega-tive production employed in place of the camera-a task which has always been assigned to employ-ees represented by GAIU. GAIU has moved toquash the notice of hearing in the present case,claiming that there is no evidence of 8(b)(4)(D) ac-tivity.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute. 5Lawrence Wallace testified that CTU PresidentBoarman informed him over the telephone on orabout March 25, 1980, that CTU was not interestedin tripartite arbitration and that the reassignment ofthe scanner's operation to GAIU would make CTU"damn upset" and that they "were not going tostand for that." Boarman advised Wallace by letterdated April 14, 1980, that "[i]f the Post shouldmake a reassignment, Columbia TypographicalUnion will be forced to take concerted actionagainst your company." GAIU contends that theletter sent to the Employer by CTU is insufficientto establish that the Employer was threatened orcoerced by CTU. GAIU relies on the fact that atno time did CTU actually engage in any illegal ac-tivity or specifically threaten to picket or strike.The term "concerted action," as used in laborparlance, can reasonably be interpreted to mean astrike, slowdown, or other economic action. More-over, CTU's post-hearing brief makes it clear thatCTU meant to employ economic sanctions, includ-ing a strike, to prevent a reassignment of the dis-puted work.6The fact that no strike or other jobaction actually occurred does not preclude a find-ing that the Employer considered itself threateneds The parties stipulated that there was no method for the voluntaryadjustment of the dispute.We note it is irrelevant that the party making the threat is the onepresently doing the disputed work. Iniernaional Union of Operating Engi-neers, Local 542. AFL-CIO (CJ Longenfilder and Son. Inc.), 241 NLRB562 (1979); Hod Carriers' Union Local No. 116, Laborers InternationalUnion of North America. AFL-CIO (E. d S. Masonry. Inc.), 187 NLRB482, 483 (1970).with serious economic harm unless it acquiesced inthe Union's demands. Carpenters District Council ofDenver and Vicinity (Godwin Bevers Co., Inc.), 205NLRB 155, 157 (1973). Accordingly, in view ofthe conduct described above, we find reasonablecause to believe Section 8(b)(4)(D) has been violat-ed and that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.7The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.8The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreements andcertificationsThere are no orders or certifications of theBoard awarding jurisdiction of the work in disputeto members of either of the Unions involved in thepresent proceeding.Both CTU and GAIU have collective-bargainingagreements with the Employer. CTU's contractwas negotiated in 1974, before the Employer madeplans to purchase the EOCOM and, thus, containsno reference to that system. In addition, the CTUcontract has no provision similar to section 57 ofthe GAIU contract which covers the introductionof new equipment. Section 7-a of CTU's contractdoes provide:Jurisdiction of the Union and the appropriateunit for collective bargaining is defined as in-cluding all composing room work and includesclassifications such as: ...proofreading and/or scanner devices ....Although the EOCOM reader is a type of "scan-ning device," it was not within the family of ma-chines traditionally associated with composingroom work in 1974, nor was its purchase by theEmployer contemplated by the parties in negotiat-ing CTU's collective-bargaining agreement.The GAIU contract was negotiated in 1979 andcontains specific references to the EOCOM system.The GAIU contract provides in pertinent part:7 L.R.B. ;. Radio & Television Broadcast Engineers Union. Local122, International Brotherhood of Electrical Workers. .4AFL-CIO [Colum-bia Broadcasting System]. 364 U.S 573 (1961)International Association of Machinist. Lodge No. 1743. AFL-CIO (J.A. Jones Consiruction Company), 135 NLRB 1402 (1962). COLUMBIA TYPOGRAPHICAL UNION 101175JURISDICTIONSECTION 9. The jurisdiction of the Union is...all parts of the process pertaining to theproduction of photoengraving ...from thecopy up to the finished product.... Oper-ation of the EOCOM platemaking or writ-ing (production of a negative) equipmentshall be assigned to employees covered bythis contract ....NEW MACHINES OR PROCESSESSECTION 57 Should the publisher introduceany new process, machinery, or equipmentwhich functions as a substitute for or evolu-tion of the process of photoengraving de-scribed in paragraph 9, for engraving de-partment work, the Publisher will grant theUnion jurisdiction over such process, ma-chinery, or equipment ....The Publisher,having announced its intention to installEOCOM writing (production of a negative)and platemaking equipment in the Post mainplant and EOCOM platemaking equipmentin the Springfield, Virginia, satellite plant,has assigned the operation of this equipmentto employees covered by this agreementThese provisions grant GAIU jurisdiction overthe writing and platemaking portions of theEOCOM, but omit any reference to the scanner orreader portions of the EOCOM. As the contractlanguage appears to be carefully restricted to theEOCOM "writer" or "platemaking equipment" inevery place where the EOCOM is discussed, wefind that GAIU's collective-bargaining agreementwith the Employer appears to limit GAIU's juris-diction to operating only the receiver or writerportion of the EOCOM.9It is our opinion that neither the CTU nor theGAIU contract clearly defines or delineates thedisputed work. Accordingly, we find that thisfactor favors neither party.2. Industry practiceThe parties cite two examples of relevant indus-try practice. The parties stipulated that the Minne-apolis Star has EOCOM equipment of the type in-stalled at the Employer's facility. However, bothscanner and receiver are in one piece and the em-9 We also note that the canner prtion of the Emploer's ()C()COsystem does not necessarily function as a substitule fr a pholoenigras ingprocedure. It appears that the scanner or reader unit is essentially a 'e:hl-cle for transmitting cops to the phloengralving department here thephotoengraving process then begin,ployer has assigned all work associated with it tothe photoengraving bargaining unit. The EOCOMsystem at the Minneapolis Star is located in oneplant and no transmissions outside the plant aremade by the EOCOM scanner. The EOCOMsystem used by the Minneapolis Star does not pro-duce negatives but, instead, goes directly from pas-teup copy to lithographic plates. GAIU cites theassignment at the Minneapolis Star as evidence ofcurrent industry practice.The Employer relies on the Board's endorsementof a split assignment of LogEscan work to mem-bers of both the photoengraver and typographerbargaining units at the New York Times. 10 Therethe employer installed the Logescan facsimile ma-chine which is very similar to the EOCOM and amajor competitor thereof. The employer placed theLogEscan scanner in its composing room and as-signed the work of operating it to typographers.The employer placed LogEscan receivers in theplatemaking departments and assigned jurisdictionover the receivers to photoengravers. The Boarddetermined that typographers (the composing roombargaining unit) were entitled to operate theLogEscan scanner based on employer preferenceand economy and efficiency of operations.While the split assignment at The New YorkTimes is very similar to the instant case, the prac-tice of any one newspaper publisher does not deter-mine the practice or custom of an entire industry.The facsimile machines in question appear to havebeen introduced too recently for any clear patternto emerge. We find this factor is of little help inthis proceeding.3. Relative skillsThe EOCOM scanner is a fully automated proc-ess which requires very little skill to operate. Thepasteup is simply inserted into a drawer of thescanner, a button is pushed, and the machine elec-tronically transmits a laser image of the pasteup tothe receiver portion. All adjustments on the scan-ner are preset. Maintenance and repairs are per-formed by special machinists. No specific compos-ing or photoengraving skills are necessary to oper-ate the scanner. Since both groups possess the req-uisite skills, this factor favors neither party.4. Economy and efficiency of operationIt is undisputed that if the EOCOM scanner isassigned to GAIU, additional GAIU employeeswould have to be hired to operate it. It is also un--.%\' Yor4 l'poruapJiua 'niol .¥ 6 aUJ/uai'd wIth Interatillou l -pographil ( 'tion .1-I .('10 I ( l h .%v. Y'ork iei ('ompani). 242 NlRHB54 (1974) 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisputed that the Employer has a surplus of CTUemployees with guaranteed lifetime jobs who havebeen displaced by the Employer's conversion tocoldtype. The Employer has simply reassignedpresently employed CTU employees to theEOCOM scanner.Furthermore, it appears that the EOCOM scan-ner does not require constant manning. When thescanner is not in use, CTU employees can return topasteup duties in the composing room whereasGAIU employees would have to remain idle orwithdraw to the photengraving department to reas-sume photengraving duties. The present assignmentof the disputed work to employees represented byCTU permits the Employer to maintain an integrat-ed sequence of operations within the composingroom.In addition, the Employer emphasizes the needto concentrate page control and administration inthe composing room. The employees operating theEOCOM scanner in the Washington, D.C., com-posing room will eventually be connected by head-phone sets to employees operating the EOCOM re-ceivers in the photoengraving or platemaking de-partments in the Washington, D.C., and Spring-field, Virginia, plants. If the receiver operator de-tects a defect in the negative, he will relay that in-formation back to the scanner operator. The comrn-.posing room will then check to see if the pasteup isthe source of the problem and, if so, quickly makecorrections, in many instances without ever havingto let the pasteup leave the composing room. Thus,the Employer anticipates enhanced pasteup ac-countability, faster reaction time in the event of"makeovers" or "markups," and faster processingof the pasteups to the presses. In this regard, theEmployer asserts that the composing room hasalways had page control responsibilities even priorto the EOCOM process. We find that this factorfavors an award of the disputed work to employeesrepresented by CTU.5. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees represented by CTU and prefersthat assignment. This factor favors an award of thework to those employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatemployees who are represented by CTU are enti-tled to perform the work in dispute. We reach thisconclusion relying on the Employer's assignmentand preference and economy and efficiency of op-eration. In making this determination, we areawarding the work in question to employees whoare represented by Columbia Typographical Union,AFL-CIO, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees employed by the Washington PostCompany, who are represented by Columbia Typo-graphical Union No. 101, affiliated with Interna-tional Typographical Union, AFL-CIO, are enti-tled to perform the operation of the EOCOM scan-ner component located in the composing room ofthe Employer's facility in Washington, D.C.